McMurray, Judge.
This is a suit on a note by Carrollton State Bank against defendant Loftin, maker of the note, and defendant Gilbert, who executed the note as alleged surety. On September 14, 1976, defendant Gilbert was dismissed from the action. On September 9, 1977, on motion of plaintiff, the court directed that its order of September 14, 1976, be corrected so as to show that the dismissal of defendant Gilbert was based on lack of jurisdiction and improper venue and was, therefore, not a dismissal with prejudice. The defendants appeal from the order of September 9, 1977, correcting the order of September 14, 1976. Held:
The action against defendant Loftin remains pending. Neither the order of September 9, 1977, nor the order of September 14, 1976, contains an expressed determination that there is no just reason for delay and express direction for the entry of judgment within the purview of Code Ann. § 81A-154 (b) (Ga. L. 1966, p. 609, 658). Nor did the trial judge enter a certificate under the provisions of Code Ann. § 6-701 (a) 2 (Ga. L. 1965, pp. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). Hence the appeal is premature and must be dismissed. Walker v. Robinson, 232 Ga. 361 (1), 362-364 (2) (207 SE2d 6).

Appeal dismissed.


Quillian, P.J., and Webb, J., concur.